DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-06-08 has been entered.


Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-06-08. Claims 1-20 are pending. Claims 1, 8, 15 is/are independent.

Reasons for Allowance
The prior art of record (in particular, U.S. Patent 8863266 to Sanyal et al. (hereinafter "Sanyal '266") in view of U.S. Published Application 20150120808 to Bielski et al. (hereinafter “Bielski ‘808”)) does not disclose, with respect to claim 1, "receiving requests for a plurality of web applications executing at a server from a plurality of client entities; determining whether requests received for a given web application are to be rate-limited; when the received 
Similarly, Bielski '808 does not throttle one web application of a server independently of other web applications of that server.  Rather, Bielski '808 teaches that a throttling indicator from a server [Bielski '808 ¶ 0019, 0026, 0041] may cause a client to throttle a client side application from sending too many requests [Bielski '808 ¶ 0024-0025, 0029, 0040] to a server.  Even taken together, Sanyal '266 in view of Bielski '808 does not disclose or suggest independently throttling web applications of a server in the claimed context.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 8, 15, features corresponding to those of claim 1  in the respective context(s).
Dependent claims 2-7. 9-14, 16-20 are allowed in view of their respective dependence from claims 1, 8, 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494